Citation Nr: 1101848	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for neck sores.


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served for almost 24 years with his service ending in 
June 1978.  His service included being stationed in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision, which denied an 
application to reopen a previously denied claim for service 
connection for neck sores.

In May 2009, the Veteran testified at a Travel Board hearing held 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the claims 
file.

This issue was reopened and remanded by the Board for further 
development in August 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for neck 
sores.  After a thorough review of the Veteran's claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.  

In a June 2002 statement, the Veteran indicated that he had been 
treated from 1995 to the present at the VA medical centers in 
Augusta, Georgia; Dublin, Georgia; and Lake City, Florida.  
Again, in a March 2007 VA Form 9, the Veteran noted that he had 
been treated for his neck sores at the Lake City, Florida, VA 
Medical Center (VAMC).  In the August 2009 remand, the Board 
specifically indicated that all treatment records pertaining to 
treatment of the Veteran's skin disability from the VA medical 
centers in Augusta, Georgia; Dublin, Georgia; and Lake City, 
Florida, from 1995 to the present should be obtained.
The Board notes that the claims file contains a September 2009 
response indicating that no records regarding a skin disability 
could be found at the VAMC in Dublin, Georgia.  However, the 
claims file contains no new records or negative responses from 
the VA medical centers in Augusta, Georgia, or in Lake City, 
Florida.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, in light of the fact that it was expressly requested 
that all medical records pertaining to treatment of the Veteran's 
skin disability from the VA medical centers in Augusta, Georgia; 
Dublin, Georgia; and Lake City, Florida, from 1995 to the present 
be obtained, and the claims file does not contain new records or 
negative responses from the VA medical centers in Augusta, 
Georgia, or in Lake City, Florida, following this request, the 
Board finds that VA has not substantially complied with the 
remand directives.  Consequently, a new remand is required to 
comply with the holding of Stegall.

Additionally, the Veteran reported in his April 2002 claim that 
he had been treated by Dr. D.C., a dermatologist.  In a June 2002 
VA Form 21-4142, Authorization and Consent to Release Information 
to the Department of Veterans Affairs (VA), the Veteran indicated 
that Dr. M.C, his primary-care physician, had also treated him 
for his neck sores.  VA has an obligation under the Veterans 
Claims Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from VA or 
private medical care providers.  38 C.F.R. § 3.159 (2010).  The 
Board notes that the Veteran was informed in a September 2009 
letter of the need to submit an Authorization for Release of 
Information form for any private medical records he wished VA to 
obtain.  The Veteran did not respond to this letter.  However, 
with regard specifically to the treatment he received from Dr. 
M.C., as noted above, the Veteran already submitted an 
Authorization and Consent to Release Information form regarding 
these records in June 2002.  Therefore, an attempt must be made 
to locate private treatment records from Dr. M.C. relating to his 
skin disability that have not yet been associated with the claims 
file.  As the Veteran has already submitted an Authorization and 
Consent to Release Information form for the treatment records 
from Dr. M.C, he need not submit a new form with regard to these 
records only. 

Furthermore, the Board notes that the Veteran indicated in a June 
2002 statement that he had been treated from 1982 to 1994 at the 
Naval Branch Health Clinic in Albany, Georgia, which appears to 
be associated with the Naval Hospital Jacksonville.  The Board 
notes that these records were requested from the National 
Personnel Records Center (NPRC).  However, it does not appear 
that these records were requested directly from the Naval Branch 
Health Clinic in Albany, Georgia.  As such, one more attempt 
should be made to obtain these records directly from the Naval 
Branch Health Clinic in Albany, Georgia.

Finally, if any new evidence relevant to the claim on appeal is 
associated with the claims file, a new VA examination should be 
provided based on a complete review of the claims file.  38 
U.S.C.A. § 5103A (West 2002).  A new medical opinion should be 
provided as to whether the Veteran has a current neck sore 
disability that was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all treatment records 
pertaining to treatment of the Veteran's 
skin disability from the VA medical 
centers in Augusta, Georgia, and in Lake 
City, Florida, from 1995 to the present.  
Any such obtained treatment records should 
be associated with the Veteran's claims 
file.  If no treatment records are 
obtained, negative responses from both 
of these facilities should be 
associated with the claims file.

2.	Obtain and associate with the claims file 
any private treatment records relating to 
the Veteran's skin disability from Dr. M.C. 
in Sylvester, Georgia, referred to in the 
June 2002 Authorization and Consent to 
Release Information form.  Any negative 
responses should be associated with the 
claims file.

3.	Obtain any and all medical records 
pertaining to treatment of the Veteran's 
skin disability from the Naval Branch 
Health Clinic in Albany, Georgia, from 
1982 to 1994.  Any such obtained treatment 
records should be associated with the 
Veteran's claims file.  If no treatment 
records are obtained, negative responses 
from this facility should be associated 
with the claims file.

4.	If any new evidence relevant to the 
claim on appeal is associated with the 
claims file, schedule the Veteran for a 
VA examination for his neck sores.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of symptoms 
relating to his neck sores.  After 
reviewing the file, examining the Veteran, 
and noting his reported history of 
symptoms, the examiner should determine 
whether the Veteran has a current neck 
sore disability.  Then, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
current skin disability involving the neck 
is related to his military service, 
including seborrheic keratosis found on 
the chest at the March 1978 retirement 
examination and exposure to herbicides 
while serving in the Republic of Vietnam.  
The report of the physical examination 
should be associated with the Veteran's VA 
claims folder.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

5.	Then, readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the Veteran, he should 
be provided a supplemental statement of 
the case (SSOC), which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


